         Case 3:20-mc-00042-VLB Document 12 Filed 05/29/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

JAMES KENNEDY, ET AL.,                               )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       Civil No. 3:20-mc-00005
                                                     )       Judge Trauger
FREDERICK CARUSO, ET AL.,                            )
                                                     )
       Defendants.                                   )

                                            ORDER

       On May 5, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 11), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that the Motion for an

Order to Show Cause filed by the plaintiffs (Docket No. 1) and the Motion for Protective Order

filed by De Almedia-Kennedy are TRANSFERRED to the United States District Court for the

District of Connecticut pursuant to Rule 45(f) of the Federal Rules of Civil Procedure.

       It is so ORDERED.




                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
